
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 199
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9, 2009
			Received and referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing the 10th Anniversary of the
		  redesignation of Company E, 100th Battalion, 442d Infantry Regiment of the
		  United States Army and the sacrifice of the soldiers of Company E and their
		  families in support of the United States.
	
	
		Whereas Company E, 100th Battalion, 442d Infantry Regiment
			 of the United States Army was redesignated on February 16, 1999, on the islands
			 of Saipan, Tinian, Rota, Guam and protects the citizens of the Northern Mariana
			 Islands and Guam;
		Whereas the soldiers of Company E and their families are
			 active community volunteers supporting the local community and participating in
			 community events;
		Whereas Company E has served with great honor and
			 distinction for two tours in Iraq in 2004–2006 and 2008–2009;
		Whereas Army Staff Sergeant Wilgene T. Lieto, Army SPC
			 Derence W. Jack, and Army Sergeant Julian F. Manglona of Company E made the
			 ultimate sacrifice for the United States while they served in Iraq; and
		Whereas Company E commemorates one of the original
			 companies of the 100th Battalion, 442d Infantry Regiment, which served with
			 distinction during World War II, and continues to live by its motto Go
			 For Broke: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the valuable, historic, and
			 continued contribution of Company E, 100th Battalion, 442d Infantry Regiment of
			 the United States Army to the citizens of the Northern Mariana Islands, Guam,
			 and the United States;
			(2)commends the efforts and contributions of
			 the soldiers and sacrifices of the families of Company E, 100th Battalion, 442d
			 Infantry Regiment to the United States;
			(3)recognizes and reaffirms the commitment of
			 Congress to support the mission of Company E, 100th Battalion, 442d Infantry
			 Regiment; and
			(4)honors the lives of the soldiers of Company
			 E, 100th Battalion, 442d Infantry Regiment who made the ultimate sacrifice on
			 behalf of the United States.
			
	
		
			Passed the House of
			 Representatives December 8, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
